
	

115 S2784 IS: To reauthorize the Family Violence Prevention and Services Act.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2784
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Heller (for himself, Mr. Casey, Mr. Grassley, Mr. Coons, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To reauthorize the Family Violence Prevention and Services Act.
	
	
 1.Family violence prevention and servicesSection 303 of the Family Violence Prevention and Services Act (42 U.S.C. 10403) is amended— (1)in subsection (a)(1), by striking 2011 through 2015 and inserting 2019 through 2023;
 (2)in subsection (b), by striking 2011 through 2015 and inserting 2019 through 2023; and (3)in subsection (c), by striking 2011 through 2015 and inserting 2019 through 2023.
			
